Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 30, 2014

                                    No. 04-13-00558-CV

                          BRUINGTON ENGINEERING, LTD.,
                                    Appellant

                                              v.

                               PEDERNAL ENERGY, LLC,
                                      Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 7,767
                         Honorable Jose A Lopez, Judge Presiding


                                       ORDER
Sitting:      Catherine M. Stone, Chief Justice
              Karen A. Angelini, Justice
              Sandee Bryan Marion, Justice
              Marialyn Barnard, Justice; dissenting, with opinion to follow
              Rebeca C. Martinez, Justice; dissenting
              Patricia O. Alvarez, Justice
              Luz Elena Chapa, Justice; dissenting

       On August 27, 2014, this court issued its opinion in this appeal. Appellee Pedernal
Energy, L.L.C. filed a motion for en banc reconsideration, and this court requested a response
from Appellant.
       Having considered Appellee’s motion and Appellant’s response, a majority of the en
banc court votes to DENY the motion. See TEX. R. APP. P. 49.7.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of December, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court